Citation Nr: 1019836	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-11 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1980 to 
April 1983.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision that, in 
pertinent part, denied service connection for sarcoidosis; 
and from an August 2005 rating decision that, in pertinent 
part, denied service connection for lupus.  Though the RO 
concluded that the March 1997 rating action was final, and 
addressed the current application as a reopened claim, the 
Board finds that the document submitted by the Veteran in 
April 1997, with subject heading of "Notice of 
Disagreement" and indicating that sarcoidosis was present in 
service, was a timely appeal of this determination and will 
address the matter on a de novo basis.  See 38 C.F.R. 
§ 20.201 (A written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.).  

In February 2010, the Veteran testified during a hearing 
before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and her representative when further action is required.




REMAND

The Veteran contends that each of her disabilities had its 
onset in service.  During the February 2010 hearing, the 
Veteran testified that she is currently treated for 
sarcoidosis and/or lupus by Carl A. Smart, M.D., at the Union 
Regional Hospital in Monroe, the Carolina Medical Center in 
Charlotte, North Carolina, the Presbyterian Hospital or Mercy 
Hospital.  There are no records from Dr. Smart in the claims 
file dated after 2006.  The Veteran also testified that, 
currently, her primary care physician is Camille McDonald, 
M.D., located at the Southern Piedmont Facility Care in 
Indian Trial, North Carolina.  An attempt should be made to 
obtain these updated records.

The Veteran also testified that she receives Social Security 
disability benefits.  VA is obliged to assist a Veteran to 
obtain evidence pertinent to her claims.  See 38 U.S.C.A. 
§ 5103A (West 2002).  

The Veteran testified that, while stationed at Fort Campbell, 
Kentucky, she went to do a run, and fell out with severe 
chest pain and shortness of breath.  Service treatment 
records show treatment for chest pain on occasion in 1982.  
The assessment was costochondritis.  The Veteran also 
testified that she had a positive tuberculosis test while 
stationed in Germany.

The post-service treatment records include findings of 
sarcoidosis, and chronic chest wall pain.  Pulmonary function 
testing in November 2004 confirmed an obstructive lung 
defect.  In March 2006, the Veteran's treating physician at 
the time, Benedict O. Okwara, M.D., opined that the Veteran 
very likely had sarcoidosis and other medical problems in 
service, given her long history of chest pain and dyspnea in 
active service.

On a "Report of Medical History" completed by the Veteran in 
February 1983, the Veteran reported swollen or painful 
joints, as well as other symptoms.  The examiner noted 
chronic pelvic inflammatory disease.

Private treatment records include an assessment of chronic 
lupus with probable pleuritis in October 1994.  VA treatment 
records show complaints of swelling of hands and feet, and 
joint pain in January 2007.

VA also is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
information and authorization from the 
Veteran, seek to obtain from Dr. Carl A. 
Smart, at the Union Regional Hospital in 
Monroe, the Carolina Medical Center in 
Charlotte, North Carolina, the 
Presbyterian Hospital or Mercy Hospital; 
and from Dr. Camille, McDonald, M.D., at 
the Southern Piedmont Facility Care in 
Indian Trial, North Carolina-all 
treatment records for sarcoidosis and/or 
lupus since December 2006 (utilizing the 
July 2006 signed authorization for 
release of records, or obtaining an 
updated authorization if necessary); and 
associate them with the claims file.  If 
either Dr. Smart or Dr. McDonald does not 
respond to the request or if the records 
are no longer available, the RO or AMC 
should notify the Veteran and her 
representative and invite them to submit 
any outstanding records.

2.  Obtain copies from the Social 
Security Administration of the 
determination which awarded benefits to 
the Veteran, and the medical records used 
as a basis to award those benefits.

3.  Afford the Veteran a VA 
examination(s) to the nature and etiology 
of sarcoidosis and of lupus.  The claims 
file must be made available to the 
examiner(s) for review.  The examiner(s) 
is/are requested to determine:

If sarcoidosis and/or lupus is(are) 
found, the examiner should indicate 
whether it is at least as likely as not 
(50 percent probability or more) that it 
had its clinical onset in active service 
or is otherwise related to service.  The 
examiner(s) should reconcile any opinion 
with the service treatment records and 
with the post-service treatment records 
in the claims file-including the 
March 2006 opinion by Dr. Okwara.  The 
examiner(s) should provide a rationale 
for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner(s) designated to 
examine the Veteran, and the examination 
report should note review of the file.

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


